285 S.W.3d 433 (2009)
STATE of Missouri, Respondent,
v.
Jeremiah U. MUTH, Appellant.
No. WD 69389.
Missouri Court of Appeals, Western District.
June 23, 2009.
Frederick J. Ernst, for Appellant. Shaun J. Mackelprang, for Respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jeremiah Muth appeals his conviction following jury trial for attempted forcible sodomy, sections 564.011 "and 566.060, RSMo 2000, and sentence of ten years *434 imprisonment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 30.25(b).